Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1-5, 8-18 and 20-34 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Petite et al (US Pub. #: 6437692) hereafter Petite, Rowe et al (US Pub. #: 6792615) hereafter Rowe and Erlandson (US Pub. #: 20070047642) hereafter Erlandson have been fully considered and are persuasive. Claims 6, 7 and 19 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1-5, 8-18 and 20-34 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Dan McClure (attorney) for filed amended claims on 03-31-2021:
1.	(Currently Amended) A transmitter for emitting at least one signal towards a receiver,
	wherein the transmitter comprises a hardware signal generator,

	wherein the signal generator is configured to generate the signal such that the signal comprises data content, and
	wherein the signal generator is configured to generate the signal by modifying the data content using an identifier assigned to the transmitter or assigned to the receiver,
wherein the signal generator is configured to generate the signal such that the signal carries at least one short-address based on an address assigned to the transmitter or based on an address assigned to the receiver,
wherein the signal generator is configured to generate the short-address such that the short-address comprises less bits than the address assigned to the transmitter or the address assigned to the receiver.

2.	(Currently Amended) The transmitter of claim 1, wherein the signal generator is configured to generate the signal such that the signal is free of an address assigned to the transmitter or free of an address assigned to the receiver in its entirety.

3.	(Currently Amended) The transmitter of claim 1,
	wherein the transmitter belongs to a transmitter group or the receiver belongs to a receiver group, and 
wherein the identifier is assigned to the transmitter group or to the receiver group. 

4.	(Original) The transmitter of claim 1,


5.	(Currently Amended) The transmitter of claim 1,
wherein the signal generator is configured to modify the data content by adding a data validity signature based on the data content or based on the identifier.

6-7.	(Canceled)

8.	(Currently Amended) The transmitter of claim [[6]] 1,
wherein the signal generator is configured to generate the signal such that the signal carries at least a part of the short-address by defining a physical way how the signal is emitted by the transmitter.

9.	(Currently Amended) The transmitter of claim [[6]] 1,
wherein the signal generator is configured to generate the signal such that the signal carries at least a part of the short-address by adding the short-address to the modified data content.

10.	(Currently Amended) The transmitter of claim 1,
wherein the transmitter comprises a downlink signal receiver,
wherein the downlink signal receiver is configured to receive signals emitted by the receiver, and
or addresses than the signals emitted by the transmitter.

11.	(Currently Amended) The transmitter of claim 1,
wherein the transmitter is configured to acquire the identifier assigned to the transmitter or assigned to the receiver or to acquire a rule for providing a short-address during an initialization step, and
wherein the initialization step is performed before adding the transmitter to a system comprising at least the transmitter and the receiver. 

12.	(Currently Amended) The transmitter of claim 1,
wherein the transmitter is configured to acquire the identifier assigned to the transmitter or assigned to the receiver or to acquire a rule for providing a short-address during an initialization step, and
wherein the initialization step is performed by the receiver providing the transmitter with the identifier or the rule.

13.	(Currently Amended) The transmitter of claim 1,
wherein the transmitter is configured to acquire the identifier assigned to the transmitter or assigned to the receiver or to acquire a rule for providing a short-address during an initialization step based on a preshared secret, and

wherein the transmitter is configured to provide during the initialization step the nonce to the receiver and to receive in response to providing the nonce from the receiver a confirmation concerning the preshared secret. 

14.	(Currently Amended) The transmitter of claim 1,
wherein the transmitter is configured to acquire from the receiver an adapted identifier or an adapted rule during an adaptation step. 

15.	(Original) The transmitter of claim 1,
	wherein the transmitter is configured to detect the case when more than one receiver is able to evaluate a de-modification of the modified data content as valid, and
wherein the generator is configured to adapt in this case a kind of modification applied to the data content or wherein the transmitter is configured to reject in this case the transmission of the signal. 

16.	(Currently Amended) A method for emitting at least one signal by a transmitter towards a receiver,
	wherein the method comprises at least:
	providing data content, 

emitting the signal comprising the modified data content,
wherein the signal carries at least one short-address based on an address assigned to the transmitter or based on an address assigned to the receiver,
wherein the short-address such that the short-address comprises less bits than the address assigned to the transmitter or the address assigned to the receiver.

17.	(Currently Amended) A receiver for receiving at least one signal emitted by a transmitter,
	wherein the receiver comprises a non-transitory data storage, a de-modifier and an evaluator,
	wherein the data storage is configured to store identifiers and address information data assigned to the identifiers, where the address information data refers to addresses assigned to transmitters or assigned to receivers,
	wherein the de-modifier is configured to de-modify at least a part of transferred data comprised by the received signal using identifiers provided by the data storage, and
	wherein the evaluator is configured to verify whether a de-modification is valid,
wherein the receiver further comprises an extractor, 
	wherein the extractor is configured to extract a short-address from the received signal,
	wherein the data storage is configured to store data sets comprising identifiers and assigned address information data such that the data sets are associated with short-addresses, and 
	wherein the de-modifier is configured to de-modify at least a part of the transferred data using only identifiers belonging to a data set associated with the extracted short-address.

18.	(Original) The receiver of claim 17,
	wherein the evaluator is configured to verify based on data comprised by the received signal whether a de-modification is valid.

19. 	(Canceled)
 
20.	(Currently Amended) The receiver of claim [[19]] 17,
wherein the de-modifier is configured to de-modify using all identifiers belonging to the data set associated with the extracted short-address.

21.	(Original) The receiver of claim 17,
wherein the de-modifier is configured to de-modify by performing a decryption using at least a part of the identifiers as at least a part of decryption keys.

22.	(Currently Amended) The receiver of claim 17,
wherein the evaluator is configured to verify the de-modifications by comparing a data validity signature comprised by the received signal with a data validity signature based on extracted data content provided by the de-modifier or based on the identifier.

23.	(Original) The receiver of claim 17,
wherein the extractor is configured to extract the short-address based on a physical way how the signal is emitted by the transmitter.

24.	(Original) The receiver of claim 17,
wherein the extractor is configured to identify a part of the transferred data as the short-address and to remove the identified part from the transferred data. 

25.	(Currently Amended) The receiver of claim 17,
wherein the receiver comprises a downlink signal emitter,
wherein the downlink signal emitter is configured to emit signals to be received by the transmitter, and
wherein the downlink signal emitter is configured to emit signals comprising less data concerning short-addresses or addresses than the signals emitted by the transmitter.

26.	(Currently Amended) The receiver of claim 17,
wherein the receiver is configured to perform an initialization step providing the transmitter with the identifier assigned to the transmitter or assigned to the receiver or with a rule for providing a short-address. 

27.	(Currently Amended) The receiver of claim 17,
wherein the receiver is configured to perform an initialization step providing the transmitter with the identifier or a rule for providing a short-address based on a preshared secret, 
wherein the receiver is configured to receive during the initialization step a nonce from the transmitter, 

wherein the receiver is configured to provide during the initialization step the transmitter with a confirmation concerning the preshared secret. 

28.	(Currently Amended) The receiver of claim 17,
wherein the receiver is configured to dynamically provide the transmitter with an adapted identifier or an adapted rule for providing a short-address during an adaptation step based on a currently given setup of a system in which the receiver and the transmitter are located. 

29.	(Currently Amended) The receiver of claim 28,
wherein the receiver is configured to provide the transmitter with the adapted identifier or the adapted rule based on a number of transmitters emitting signals within the system or based on an effort for de-modifying the transferred data or based on a needed resistance against forgery attempts or based on a maximum tolerated probability for cases when more than one identifier enables a valid verification of the de-modification by the evaluator.

30.	(Original) The receiver of claim 28,
	wherein the evaluator is configured to detect the case when more than one identifier enables a valid de-modification of the transferred data, and


31.	(Original) The receiver of claim 17,
	wherein the evaluator is configured to detect the case when more than one identifier enables a valid de-modification of the transferred data, and
wherein the evaluator is configured to discard in this case extracted data content provided by the de-modifier.

32.	(Original) The receiver of claim 17,
	wherein the evaluator is configured to discard extracted data content provided by the de-modifier in case the identifier enabling a valid de-modification is assigned to address information data referring to a different receiver. 

33.	(Currently Amended) A method for receiving at least one signal emitted by a transmitter,
	wherein the method comprises at least:
	de-modifying transferred data comprised by the received signal using identifiers, and
	verifying whether a de-modification of the transferred data is valid,
extracting a short-address from the received signal,
	storing data sets comprising identifiers and assigned address information data such that the data sets are associated with short-addresses, and 
	wherein at least a part of the transferred data is de-modified using only identifiers belonging to a data set associated with the extracted short-address. 


	a transmitter for emitting at least one signal towards a receiver, and
a receiver for receiving the at least one signal emitted by the transmitter,
	wherein the transmitter comprises a hardware signal generator,
	wherein the signal generator is configured to generate the signal to be emitted by the transmitter, wherein the signal generator is configured to generate the signal such that the signal comprises data content, and
	wherein the signal generator is configured to generate the signal by modifying the data content using an identifier assigned to the transmitter or assigned to the receiver, wherein the signal generator is configured to generate the signal such that the signal carries at least one short-address based on an address assigned to the transmitter or based on an address assigned to the receiver, wherein the signal generator is configured to generate the short-address such that the short-address comprises less bits than the address  and
	wherein the receiver comprises a data storage, a de-modifier and an evaluator,
	wherein the data storage is configured to store identifiers and address information data assigned to the identifiers, where the address information data refers to addresses assigned to transmitters or assigned to receivers, wherein the de-modifier is configured to de-modify at least a part of transferred data comprised by the received signal using identifiers provided by the data storage, and wherein the evaluator is configured to verify whether a de-modification is valid, wherein the receiver further comprises an extractor, wherein the extractor is configured to extract a short-address from the received signal, wherein the data storage is configured to store data sets comprising identifiers and assigned address information data such that the data sets are associated with short-addresses, and wherein the de-modifier is configured to de-modify at least a part of the transferred data using only identifiers belonging to a data set associated with the extracted short-address.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Petite teaches See Fig. 3B: transmitter emits at least a signal to a receiver; See Fig. 2: transmitter comprises a sensor and sensor actuator; Col. 8 lines 4-6: actuator within the RF transceiver is actuated to generate signals for transmission; Col. 8 lines 7-27: the actuator interfaced to the data formatter via data interface converts the electrical signals into information signals; Col. 9 lines 32-36, Col. 16 lines 21-24: Once data translator successfully converts the system data stream to function codes and transmitter id number... transceiver further converts the system data stream to a RF signal. Col. 9 lines 32-36: Unique transmitter identification code coupled with a function code for a smoke alarm on condition is formatted by data controller for transformation into a RF signal by RF transmitter and transmission via antenna. Cols. 14, 15 lines 67, 1-8: server initiates control signals that may be sent via the gateways to the appropriate transceivers and transmitters as required... its own dedicated local gateway.

Further, a second prior art of record Rowe teaches Col. 25 see table: Different classifications of data can be encrypted using different keys. Col. 28 lines 2-6: IP packets are encrypted using standard encryption techniques that "mix" the original data with a "key" known only to the subscribers authorized to receive messages. Col. 28 lines 7-10: can decrypt the message and recover the original data. The RCON receivers are provided with the appropriate "key" to 

Further, a third prior art of record Erlandson teaches [0029] When an image is encoded, the encoder/transmitter does not encode all the objects but only encodes the remaining portion of the specific image. For the portions of the image, the encoder/transmitter simply sends an object identifier, the object's orientation, and the object's location to the decoder/receiver. [0005] to perform this conversion, the encoder reduces redundancies in the pre-compression data and reformats the remaining data using DCT and coding techniques. [0004] the MPEG-2 4:2:0 format allows only one pre-compression C.sub.B value and one pre-compression C.sub.R value for each group 14 of four pixels 12. Each of these pre-compression C.sub.B and C.sub.R values are respectively derived from the original C.sub.B and C.sub.R values of the four pixels 12 in the respective group 14.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: the transmitter comprising the signal generator generates a short address based on transmitter or receiver’s address where the short address comprises less bits than the transmitter or receiver’s address. Further on the receiver side, when the short address is received, the extractor extracts the short address and de-modifies the data sets in the storage device using only identifiers belonging to a data set associated with the extracted short-address.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claims 16, 17, 33 and 34 mutatis mutandis.  Claims 6, 7 and 19 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /Examiner, Art Unit 2438.